DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2018/0236917 in view of Feineis, US 2020.
Regarding claim 1, Kim discloses a box apparatus for vehicles disposed to a side of a seat, the box apparatus for vehicles comprising: a box (200) having an internal space with an opening facing upward; and at least one lid (110) having a lid body and a pivotal shaft (130) integrated with the lid body and pivotally supported relative to the box, the lid being configured to open and close the opening of the box (Fig. 2), wherein the at least one lid is positionally changed between a closed position (Fig. 3) at which the lid body is disposed above the box and closes the opening, and an opened position (Fig. 4D) at which the lid body is disposed at a side of the box and opens the opening, and the lid body (110) has an opened-position upper-surface portion that becomes an upper surface at the opened position and a closed- position upper-surface portion that becomes an upper surface at the closed position and that becomes a side surface at the opened position (Fig. 7). 

Regarding claim 3, Kim discloses at the opened position, a part of the closed-position upper-surface portion are disposed below the opening (Fig. 4d).
Regarding claim 4, Kim discloses the at least one lid includes two lids (110), the box apparatus for vehicles comprises a link element (300) connecting the two lids to synchronize positions of the two lids with each other, at the opened position, the lid bodies of the two lids are disposed on two opposing sides of the box, respectively, and at the closed position, the lid bodies of the two lids are arranged in a direction connecting the two sides, above the box (Fig. 2, 8).
Regarding claim 5, Kim shows a difference between a position, in an up-down direction, of the opened-position upper-surface portion at the opened position and a position, in the up-down direction, of the closed-position upper- surface portion at the closed position is not greater than approximately 30 mm (Fig. 3, 4d).
Regarding claim 6, Kim shows a width of the opened-position upper-surface portion is not less than approximately 20 mm (Fig. 4D).
	Kim does not disclose a heating element.
Feineis teaches a vehicle armrest comprising a heating element (5) disposed at an upper-surface portion of the armrest and overlaid on a cushion portion (4) (Fig. 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the console lid armrest as shown by Kim by providing the heating element disposed on the upper surfaces of the armrest as taught by Feineis to improve passenger comfort (Feineis [0004]).


Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references disclose related vehicle armrests and center console structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612